El Juez Presidente Señor del Toro,
emitió la opinión del tribunal..
El día 5 de julio de 1932 la parte apelada solicitó la de-sestimación del recurso por no haberse archivado en tiempo la transcripción de los autos. Al día siguiente la transcrip-ción fué radicada. La vista de la moción se celebró el .19 de julio actual.
De los autos aparece que la sentencia apelada se dictó el 30 de abril de 1932, notificándose el 4 de mayo siguiente. La apelación se interpuso el 28 de mayo.
*936La sentencia se dictó sobre las alegaciones. En tal virtud estamos enteramente conformes con la parte apelada en que no era necesaria la preparación de ninguna, exposición del caso para tramitar el recurso, debiendo haberse radicado la transcripción del legajo de la sentencia treinta días des-pués de interpuesta la apelación. La parte apelante insiste en que podía prepararse una exposición, en que la preparó en efecto y la sometió a la corte de distrito y en que debido a ello fué que no archivó- anteriormente los autos en esta Corte Suprema. La cuestión ha sido decidida varias veces por esta corte en contra de la contención del apelante y no se ha presentado ninguna razón de peso para'variar la juris-prudencia.
Ahora bien, como la moción de desestimación no se presentó hasta el 5 de julio actual, como la transcripción quedó archivada el 6 y como no se trata de un término jurisdiccional, nos parece que debemos ejercitar nuestra discreción permitiendo que los autos queden y el recurso continúe tramitándose de acuerdo con la ley, y así lo haremos.

En su consecuencia debe declararse no haber lugar a la moción de la parte apelada solicitando la desestimación del recurso.